United States Department of Labor
Employees’ Compensation Appeals Board

A.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION
MEDICAL CENTER, Tuskegee, AL, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-221
Issued: April 15, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2013 appellant, through her attorney, filed a timely appeal from the
October 8, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty on May 9, 2011.
FACTUAL HISTORY
On May 17, 2011 appellant, then a 55-year-old nurse, filed a traumatic injury claim
alleging that on May 9, 2011 she felt a sharp jolt to her left finger and arm as she turned on a
light switch. She stopped work on May 9, 2011.
1

5 U.S.C. § 8101 et seq.

On May 26, 2011 OWCP advised appellant of the additional factual and medical
evidence needed to establish her claim.
In a May 9, 2011 incident report, the employing establishment noted that appellant went
into a resident’s room to turn the light switch on. It was broken and she received a shock on her
right finger radiating up her right arm. An engineering safety official noted that “[e]ven if the
light switch was broke the chance of being shocked by flipping a switch would be [slim].”
OWCP received several treatment notes from Dr. John B. Riser, a Board-certified
neurologist and physiatrist. In a September 30, 2010 report, Dr. Riser advised that appellant was
being treated for relapsing remitting multiple sclerosis (MS). He noted that she was relatively
stable on medication for over 15 years but was having some difficulties with ataxia. In a
May 9, 2011 treatment note, Dr. Riser obtained a history that appellant had experienced an
electric shock to the left index finger that caused a dull pain. In a May 16, 2011 report, he noted
that there was an electrical switch malfunction that shocked the left side of her hand and went up
to her chest. Appellant felt more numbness on the left side and had trouble expressing herself.
Dr. Riser noted that she did not have any recent febrile illness and continued to take Betaseron
for immunomodulating treatment and Ampyra for ambulation. On examination, he noted mild
bilateral internuclear ophthalmic plegia, cranial nerves 2 to 12 were otherwise intact, motor
examination 5/5 throughout, reflexes brisk throughout, mild propriocceptive loss in the feet,
patient has a broad-based gait but can ambulate with no assisted device. Dr. Riser reviewed a
cranial magnetic resonance imaging (MRI) scan with and without contrast. He advised possible
“Soul-Medrol post MRI scan if not internal improvement and recommended continuing the
current medications.” In a May 18, 2011 report, Dr. Riser noted treating appellant for MS for a
number of years. He related that she had a recent on-the-job injury in which she was shocked by
a light switch which exacerbated her condition. A cranial MRI scan on May 20, 2011 revealed
dozens of MS defects throughout the midbrain, cerebellum and cerebrum and additional mild
diffuse cerebral atrophy.
In a July 8, 2011 decision, OWCP denied appellant’s claim. It found that the factual
evidence did not support that the claimed event occurred as alleged.
In an August 1, 2011 report, Dr. Riser noted that appellant had MS which was
exacerbated following the recent on-the-job incident. Appellant was unable to return to work
because of persistent neurological defects. Dr. Riser saw her on August 4, 2011, and noted that
she was unable to report to work as she had persistent balance issues and cognitive problems. In
reports dated October 12 and December 1, 2011, he advised that appellant was frustrated by her
residual neurological problems including difficulty with cognition and balance. Appellant
ambulated with a rolling walker and had some problems with endurance, but did not have any
recent falls or neurological deterioration.
On June 28, 2012 appellant’s attorney requested reconsideration.2

2

On January 11, 2012 appellant appealed to the Board.
dismissing the appeal at her request. Docket No. 12-559.

2

The Board issued an order on August 31, 2012

In an April 11, 2012 report, Dr. Riser provided an update on appellant’s neurological
condition. Appellant had a recent exacerbation of MS and continued to have problems with
balance and memory and could not return to work. Dr. Riser noted that her prognosis was
guarded because of her persistent neurological defects despite treatment and physical therapy.
On June 27, 2012 he explained that appellant was stable until she was subjected to a specific
incident at work involving an electrical shock from a defective light switch. Following the
incident, appellant had a significant worsening of her neurological symptoms and her disease
despite aggressive treatment with steroids and other medications. Dr. Riser explained that she
went from being ambulatory and independent and able to work as a nurse, to only be able to
walk with the assistance of a rolling walker and was not able to return to gainful employment.
He opined that the “exacerbation of [appellant’s] disease appears to be permanent based on the
lack of interval improvement over this period of time.”
In a June 22, 2012 report, Dr. Michael L. Aitkens, a Board-certified internist, advised that
appellant was a patient who was diagnosed with mitral valve prolapse, palpitations,
hyperlipidemia, hypertension and MS. He noted that she was referred to him after she sustained
an electrical shock while at work. Dr. Aitkens related that appellant had fatigue and weakness.
He ordered physical therapy and aqua therapy and noted that she also had symptoms of restless
legs syndrome.
On January 14, 2013 appellant’s attorney requested reconsideration.
In a
January 25, 2012 letter, appellant stated that since May 9, 2011 she was off duty and continued
to have exacerbation of her MS and was unable to work. In a January 20, 2012 letter, appellant
described her injury. Photos of the light switch accompanied her letters. An October 8, 2010
MRI scan of the brain showed extensive bilateral T2 hyper intensities throughout the right and
left cerebral hemispheres typical for MS.
In an October 19, 2012 report, Dr. Riser explained that appellant was stable until an
incident at work in May 2011, when she sustained an electrical shock while entering a patient’s
room. He stated that this caused a “worsening of her neurological symptoms despite aggressive
treatment. Dr. Riser indicated that appellant walked with a rolling walker and had problems with
cognition, memory and balance. He advised that she was unable to return to work.
In a letter dated January 25, 2013, Lasiandra Smith, a workers’ compensation specialist,
controverted the claim. She noted that, when the incident occurred, the fire department was
called and tape was placed over the area in question until the engineering department could take
care of the matter.
By decision dated March 13, 2013, OWCP denied modification of the July 8, 2011
decision.
On March 28, 2013 counsel requested reconsideration. He contended that appellant
submitted sufficient evidence to establish her claim. In a February 21, 2013 report, Dr. Riser
noted that she was seen in follow up for secondary progressive prolapsing MS. He stated that
appellant had an overall “continent function now and Lipitor with a rolling walker, but had
problems with recurrent falls despite physical therapy efforts.” Dr. Riser noted that she was
concerned about the initial injury with a light switch which seemed to have accelerated her MS.

3

By decision dated May 14, 2013, OWCP modified the March 13, 2013 decision. It found
that the light switch incident occurred as alleged. OWCP found that the medical evidence was
not sufficient to establish that the light switch incident worsened appellant’s preexisting MS.
On July 10, 2013 appellant’s attorney requested reconsideration. He reiterated that
appellant provided sufficient evidence to establish the claim. OWCP also received another
statement from her describing her employment incident.
In a June 25, 2013 report, Dr. Riser noted that appellant was his patient for the past 20
years with relapsing remitting MS. Appellant was stable working full time as a nurse with
minimal neurological problems until she was shocked by a defective light switch on May 9, 2011
at work. Following the incident, she had significant progression of her disease, including
problems with her vision, thinking ability and balance such that she was unable to work in any
capacity and required a rolling walker for ambulation. Dr. Riser explained that the cranial MRI
scan subsequent to the injury did not show any significant changes. Due to appellant’s abnormal
baseline MRI scan, there often was no direct correlation between the clinical disease activity and
MRI scan findings. Dr. Riser opined that “the shock caused by the light switch had a negative
impact on her MS which has persisted to this day.”
By decision dated October 8, 2013, OWCP denied modification of the May 14, 2013
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA4 and that an injury was sustained in the performance of duty.5 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 In some traumatic injury cases, this
component can be established by an employee’s uncontroverted statement on the Form CA-1.8
3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden, Sr., 40 ECAB 312 (1988).

6

Delores C. Ellyett, 41 ECAB 992 (1990).

7

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
8

John J. Carlone, 41 ECAB 354 (1989).

4

Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.9
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant alleged that on May 9, 2011 she was shocked when she turned on a light
switch. She felt a sharp jolt to her left finger and arm into her chest. OWCP accepted that the
incident occurred as alleged.
The issue is whether the medical evidence is sufficient to establish that the employment
incident caused an injury. The medical reports from Dr. Riser are generally supportive of
appellant’s claim. Dr. Riser stated that he had followed appellant for 20 years and found that the
May 9, 2011 incident exacerbated her MS. On May 18, 2011 he noted that she was a patient of
his for a number of years with relapsing MS and advised that she had a recent on-the-job injury
in which she was shocked by an open light switch which caused an exacerbation of her
preexisting condition. In an August 1, 2011 report, Dr. Riser noted that appellant had MS which
was exacerbated by the May 9, 2011 incident. He advised that she was unable to return to work
because of persistent neurological defects. In a June 27, 2012 report, Dr. Riser explained that
“following the incident, [appellant] had significant worsening of her neurological symptoms and
her disease despite aggressive treatment.” He noted that she went from being ambulatory and
independent in her employment as a nurse but was disabled for gainful employment and her
condition was permanent. Dr. Riser advised that the electrical shock caused a worsening of
appellant’s neurological symptoms. After the incident, appellant had significant progression of
her disease including problems with her vision, thinking ability and balance such that she was
been unable to work in any capacity and required a rolling walker for ambulation. Dr. Riser
opined that “the shock caused by the light switch had a negative impact on her MS which has
persisted to this day.” While none of these reports were completely rationalized, they were
consistent in indicating that appellant sustained an employment-related exacerbation of her MS.
Proceedings under FECA are not adversarial in nature nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.11 While

9

See supra note 8. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

11

William J. Cantrell, 34 ECAB 1223 (1983).

5

Dr. Riser did not provide sufficient rationale in his support of causal relationship, his reports
raise an inference of causal relationship sufficient to require further development of the case.12
On remand, OWCP should refer appellant, the case record and a statement of accepted
facts to an appropriate specialist for an evaluation and a rationalized medical opinion on whether
the May 9, 2011 incident caused or contributed to her condition and disability for work. After
such further development of the case record as OWCP deems necessary, a de novo decision shall
be issued.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 8, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: April 15, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See supra note 8; Horace Langhorne, 29 ECAB 820 (1978).

6

